Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Claim 1 is amended. Claims 1-6, 8, and 21-22 are pending and have been considered.

Claim Objections
Claim 1 is objected to because of the following informalities: In Claim 1, line 7 recites “providing the at least one IT environment” but the claim lacks a beneficiary of the providing. The Oxford English Dictionary defines provide as: “To supply (something) for use; to make available; to yield, afford. Frequently with for, to, indicating the beneficiary. Also occasionally with indirect object without to.”
In Claim 1 on p. 3, in line 6, the limitation “the IT environment” should recite “the at least one IT environment”. In claim 1 on p. 3, in line 10, the limitation “the at least IT environment” should recite “the at least one IT environment”. In claim 1, in the fifth-to-last line, the limitation “based on the action” should recite “based on the at least one action”. Appropriate action is required.

Examiner’s Note
Claim 21 contains a minor informality. Line 2 recite “the at least one environment” instead of the proper limitation “the at least one IT environment”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 1 on p. 3, lines 4 and 8 each recite executing logic on an IT environment. However, line 5 recites the logic is performed by an IT environment or by a computer-virtualized and/or real-networked IT system. It is unclear whether there is a difference between executing logic and performing logic. It is unclear if the logic is executed only by the IT environment and not by the IT systems. Examiner interprets the claim mean executing logic and performing logic are synonyms, with the logic being executed by either the IT environment or the IT system.
	In Claim 1 on p. 3, line 9, Examiner does not understand the meaning of “among”. The claim does not explicitly recite the IT systems contain a result of the at least one action. The limitation “IT systems in the at least [one] IT environment” is indefinite because the claim does not explicitly recite the IT systems are contained within the IT environment. Claim 1, line 7 merely recites an IT environment “having” IT systems, which could mean either (1) the IT environment contains the IT systems or (2) the IT systems belong to/correspond to the IT environment. Applicant should clarify the meaning of “having” in claim 1, line 7. Examiner interprets claim 1 to mean IT systems contain a result of the at least one action, and the IT environment contains the IT systems. Claims 2-6, 8, and 21-22 are rejected for failing to cure the deficiencies of claim 1 upon which they depend.
	Claim 21 recites executing the action on the [IT] environment comprises executing logic on the IT system. It is unclear whether there is a difference between executing logic on the IT system and performing logic on the IT system as recited by Claim 1 on p. 3, line 5. For purposes of examination, Examiner interprets the executing logic and performing logic as synonyms.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 21 recites executing the action on the [IT] environment comprises executing logic on the IT system. Under Examiner’s interpretation of claims 1 and 21, the executing logic in Claim 1 on p. 3, line 4, the performing logic in Claim 1 on p. 3, line 5, and the executing logic in Claim 21, line 3 as synonyms. Claim 21 appears to recite a redundant feature of Claim 1 because Claim 1, line 5 on p. 3 already recites the logic is performed by the IT environment or by the IT systems. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

CLAIM 1
Step 1: The claim is directed to a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
indicates at least one action option to be executed by the at least one agent on the IT environment, the indication being determined by at least one objective of the at least one agent; (Indicating an option and determining the indication are judgement mental processes which can reasonably be performed in one’s mind with the aid of pencil and paper.)
determining… whether the at least one action determination model indicates at least one next action option to be executed by the at least one agent, and if so, determining… from the at least one action option, an action to be executed based on the at least one action determination model; (Determining whether the model indicates a next action option and determining an action to be executed are judgement mental processes which can reasonably be performed in one’s mind with the aid of pencil and paper.)
determining… whether an execution data model has already been stored in the data storage or the memory, and if so, … if the at least one action requires at least one precondition; (Determining whether a model is stored is a judgement mental process which may reasonably be performed in one’s mind with the aid of pencil and paper. The limitation “if the at least one action requires at least one precondition” amounts to making a determining of whether the at least one action requires at least one precondition. This limitation is a judgement mental process which may reasonably be performed in one’s mind with the aid of pencil and paper.)
determining… at least one result of the at least one action (Determining a result of an action is a judgment mental process which may reasonably be performed in one’s mind with the aid of pencil and paper.)
repeating, until the IT environment or agent reach at least one end state: (This limitation amounts to determining if an end state is reached and performing the judicial exceptions of the remaining limitations.)
determining… whether the at least one action determination model indicates the at least one next action option to be executed by the at least one agent, and if so, determining… from the at least one action option, the action to be executed based on the action determination model; and (Determining whether the model indicates a next action option and determining an action to be executed are judgement mental processes which can reasonably be performed in one’s mind with the aid of pencil and paper.)
determining… whether the execution data model has already been stored, and if so, … if the at least one action requires the at least one precondition. (Determining whether a model is stored is a judgement mental process which may reasonably be performed in one’s mind with the aid of pencil and paper. The limitation “if the at least one action requires at least one precondition” amounts to making a determining of whether the at least one action requires at least one precondition. This limitation is a judgement mental process which may reasonably be performed in one’s mind with the aid of pencil and paper.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The claim recites the following additional elements:
a computer having a processor and a data storage or a memory  (Generic computer component performing generic functions as discussed in MPEP 2106.05(f))
providing the at least one IT environment having a plurality of computer-virtualized and/or real networked IT systems and including an agent action determination and action execution implementation; (Generally linking the abstract ideas to the technological environment of machine learning as discussed in MPEP 2106.05(h))
loading, from the data storage or the memory, and automatically configuring, via the processor, based on an attribute and a behavior of the IT environment or the at least one agent, at least one action determination model for the at least one agent (Loading is mere data-gathering, an insignificant extra solution activity as discussed in MPEP 2106.05(g). Configuring is generally linking the abstract ideas to the technological environment of machine learning as discussed in MPEP 2106.05(h))
obtaining from the execution data model data pertaining to the at least one determined action on the at least one IT environment (Mere data-gathering, an insignificant extra solution activity as discussed in MPEP 2106.05(g))
executing, via the processor, logic relating to the at least one action on the at least one IT environment, the logic being a predetermined process to be performed by the IT environment or at least one of the plurality of computer-virtualized and/or real networked IT systems to accomplish the at least one action; (Generally linking the abstract ideas to the technological environment of machine learning as discussed in MPEP 2106.05(h))
storing the data pertaining to the at least one result, if available, in an execution data model in the data storage or the memory; and (Mere data-gathering, an insignificant extra solution activity as discussed in MPEP 2106.05(g))
Accordingly, the additional elements do not integrate the abstract idea into a practical
application because they do not impose any meaningful limits on practicing the abstract idea. The claim
is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. A computer having a processor and a data storage or a memory  is a generic computer component performing generic functions, as discussed in MPEP 2106.05(f). 
The additional elements of: providing the at least one IT environment having a plurality of computer-virtualized and/or real networked IT systems and including an agent action determination and action execution implementation; automatically configuring, via the processor, based on an attribute and a behavior of the IT environment or the at least one agent, at least one action determination model for the at least one agent; and executing, via the processor, logic relating to the at least one action on the at least one IT environment, the logic being a predetermined process to be performed by the IT environment or at least one of the plurality of computer-virtualized and/or real networked IT systems to accomplish the at least one action are generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). 
The additional elements of: loading, from the data storage or the memory; obtaining from the execution data model data pertaining to the at least one determined action on the at least one IT environment; and storing the data pertaining to the at least one result, if available, in an execution data model in the data storage or the memory are mere data-gathering, an insignificant extra solution activity, as discussed in MPEP 2106.05(g). The features of loading from the data storage or the memory and storing the data pertaining to the at least one result, if available, in an execution data model in the data storage or the memory are well-understood, routine, conventional activities of storing and retrieving information in a memory, as discussed in MPEP 2106.05(d)(II), example (iv). The features of obtaining from the execution data model data pertaining to the at least one determined action on the at least one IT environment is well-understood, routine, conventional activity of retrieving data over a network, as discussed in MPEP 2106.05(d)(II), example (i). The claim is not patent eligible.
	Regarding the limitation of  “obtaining from the execution data model data pertaining to the at least one determined action on the at least one IT environment,” this limitation may alternatively be classified as a mathematical calculation when “obtaining… data” means calculating a result from the  model.

CLAIM 2 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: a neural network, rule engine, model transformation, model execution, statistical model, stochastic model, probabilistic model, artificial reasoning model, reinforcement learning model, inference model, program, fuzzy logic, or decision tree.
All of these additional elements are generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all of these additional elements are generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitation: 
the at least one action determination model defines the at least one next action to select in at least one given context.
The limitation is a mental process of determining options to select, a judgement which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application because the claim recites no additional elements. The claim is directed to an abstract.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the limitation: 
wherein the at least one action determination model determines at least one of an attacker action, an attack action, an exploit action, a defender action, a defending action, a detection action, a mitigation action, a prevention action, an alarm/alert action, a monitoring action, an evaluator action, a tester action, a penetration testing action, a vulnerability assessment action, a recommendation for human users, a configuration action for machines, a policy based action, a rule-based action, a user input action, a user output action, a data ingestion action, a repair action, assembly/disassembly action, a preparing action, a use action, a disposal action, a maintenance action, a directing action, an informational action, an entertaining action, a diagnosing action, transaction action, a purchasing action, a selling action, decision action, training action, education action, buying action, notification action, deception action, distraction action, timing action, delay action, -5-Application No. 16/255,811 support action, redirect action, or a transfer action.
This limitation is a mental process of determining, a judgement which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application because the claim recites no additional elements. The claim is directed to an abstract.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the limitation:
wherein determining from the at least one action option is partly or fully based on success likelihood of the at least one action.
This limitation is a mental process of a judgement which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application because the claim recites no additional elements. The claim is directed to an abstract.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim limitations further limit the judicial exceptions of claim 1, which are judgement mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application because the claim recites no additional elements. The claim is directed to an abstract.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 8 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim limitations further limit the judicial exceptions of claim 1, which are judgement mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application because the claim recites no additional elements. The claim is directed to an abstract.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 21 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: executing-5-Application No. 16/255,811 logic on at least one IT system. This additional element is generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Executing-5-Application No. 16/255,811 logic on at least one IT system is generally linking the abstract ideas to the particular technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 22 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim limitations further limit the judicial exceptions of claim 1, which are judgement mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application because the claim recites no additional elements. The claim is directed to an abstract.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Morton et al. (US 20170304707 A1, cited in the PTO-892 filed 06/30/2021) in view of Traish et al. (“Search and Recall for RTS Tactical Scenarios”, cited in the PTO-892 filed 06/20/2022).

Regarding CLAIM 1, Morton teaches: A computer-executable method of automating at least one agent for at least one Information Technology (IT) environment, the method being executed by a computer having a processor and a data storage or a memory and comprising: (An agent is an AI opponent (¶ 13, third line from end, and ¶ 15, lines 2-3). The AI opponent is further taught at ¶ 110, last 6 lines, ¶ 113, lines 6-end, ¶ 122, and ¶ 531-532. These last two paragraphs teach the AI opponent can play defense against offensive students or offense against defensive students (see ¶ 71 for examples of offensive and defensive roles). The feature of an IT environment is mapped in the next citation. A computer is broadly interpreted as the combination of Morton’s player station 32, game server 22, and AI engine 30 as seen in Fig. 5. See ¶ 98, lines 1-4 and 11-12, ¶ 99, lines 1-3, ¶ 110, lines 1-3; and Morton’s Claim 1 on p. 25, col. 2, in the second paragraph below the preamble.)
providing the at least one IT environment having a plurality of computer-virtualized and/or real networked IT systems and including an agent action determination and action execution implementation; (An IT environment having a plurality of computer-virtualized and/or real networked IT systems is taught by a realistic virtual environment (¶ 13 and 15, line 3). A plurality of computer-virtualized IT systems is taught at least by [0012] which teaches, “generate a nearly infinite variety of training system configurations comprising different environments with different resources, and having different missions.” This limitation is further taught by ¶ 66 and ¶ 144-145.)
loading, from the data storage or the memory, and automatically configuring, via the processor, based on an attribute and a behavior of the IT environment or the at least one agent, at least one action determination model for the at least one agent that indicates at least one action option to be executed by the at least one agent on the IT environment, the indication being determined by at least one objective of the at least one agent; (¶ 68, 70, 110 (last 7 lines), 142, 144, and 547 teach loading configuration settings and automatically configuring a mission against an AI opponent. The objective of the AI opponent is to defeat the player. The feature “based on an attribute and a behavior of the IT environment or the at least one agent” is explicitly taught in ¶ 70 by the user selecting a specific mission and skill level in Phase I, which determines the difficulty and the behavior of the opponent/agent. P. 25, col. 2, Morton’s claim 1, 2nd-to-last paragraph teaches the limitations of a processor and memory.)
 determining, by the processor, from the at least one action option, an action to be executed based on the at least one action determination model; (The crossed-out text is not explicitly taught by Morton. ¶ 122, lines 6-end teaches actions/response functions that the AI engine can invoke. Action options are disclosed in more detail in ¶ 532, between line 10 to line 10 from the bottom. Morton discloses action options include attempting to deduce implications, determining all possible root causes, gathering additional data providing messages to trainers and students, making changes automatically to the virtual environment to remedy a potential breach, parsing additional aspects to gather more information, and doing nothing and continuing to monitor.)
…
executing, via the processor, logic relating to the at least one action on the at least one IT environment, the logic being a predetermined process to be performed by the IT environment or at least one of the plurality of computer-virtualized and/or real networked IT systems to accomplish the at least one action; (Morton ¶ 122: “‘actions’, or response functions that the AI engine 30 can invoke as a consequence of a decision process”. In ¶ 13, a cyber threat environment is an IT system; additionally, ¶ 15 teaches “information technology entities” and ¶ 137 teaches “virtualized network with IT systems”. The logic is “predetermined” because according to ¶ 70, lines 1-7, the difficulty and specific mission of the game are predetermined by the user.)
 among the plurality of computer-virtualized and/or real networked IT systems in the at least IT environment; (The crossed-out text is not explicitly taught by Morton. An IT environment having a plurality of computer-virtualized and/or real networked IT systems is taught by a realistic virtual environment (¶ 15, line 3). A plurality of computer-virtualized IT systems is taught at least by ¶ 12 which teaches, “generate a nearly infinite variety of training system configurations comprising different environments with different resources, and having different missions.” This limitation is further taught by ¶ 66, 110, and 144-145.)
storing the data pertaining to the at least one result, if available, in an execution data model in the data storage or the memory; and (¶ 113, lines 6-9: “For each system configuration associated with any given mission, all relevant data including cause and effect assessment data is collected and stored.” ¶ 149: “During play, mission activities, such as player actions and responses, are tracked/logged, to be part of the replay during the assessment phase. As indicated herein, this information may be stored in one or more mission logs.” )
repeating, until the IT environment or agent reach at least one end state: (Student must achieve the criteria in ¶ 588-590 to succeed in Offensive Mission 1, achieve the criteria in ¶ 621-623 to succeed in Offensive Mission 2, achieve the criteria in ¶ 660 to succeed in Defensive Mission 1, and achieve the criteria in ¶ 687-690 to succeed in Defensive Mission 2. The AI opponent plays defense in the offensive missions and offense in defensive missions. A mission continues until the criteria are reached.)
 determining, via the processor, from the at least one action option, the action to be executed based on the action determination model; and (The crossed-out text is not explicitly taught by Morton. ¶ 122, lines 6-end teaches actions/response functions that the AI engine can invoke. Action options are disclosed in more detail in ¶ 532, between line 10 to line 10 from the bottom. Morton discloses action options include attempting to deduce implications, determining all possible root causes, gathering additional data providing messages to trainers and students, making changes automatically to the virtual environment to remedy a potential breach, parsing additional aspects to gather more information, and doing nothing and continuing to monitor.)
Morton teaches that the AI logic utilizes historical game play data to learn from user interactions and student tactics (¶113-114 and ¶ 525) and uses supervised training on this stored data (¶80). Morton teaches an IT environment, a processor, and a memory. 
However, Morton does not explicitly teach: determining, via the processor, whether the at least one action determination model indicates at least one next action option to be executed by the at least one agent, and if so… 
determining, via the processor, whether an execution data model has already been stored in the data storage or the memory, and if so, obtaining from the execution data model data pertaining to the at least one determined action on the at least one… environment, if the at least one action requires at least one precondition; 
after executing the logic on the at least one IT environment, determining, via the processor, at least one result of the at least one action
repeating, until the… environment or agent reach at least one end state: 
determining, via the processor, whether the at least one action determination model indicates the at least one next action option to be executed by the at least one agent, and
determining, via the processor, whether the execution data model has already been stored, and if so, obtaining from the execution data model the data pertaining to the at least one determined action on the at least one IT environment, if the at least one action requires the at least one precondition.
	But Traish teaches: determining, via the processor, whether the at least one action determination model indicates at least one next action option to be executed by the at least one agent, and if so… (P. 32, col. 1, § 2, ¶ 4-5 teach performing searches asynchronously from gameplay and updating a database with the results. The agent checks the database for a decision that matches the current situation. In this context, an action determination model is a database of decisions for particular game states.)
determining, via the processor, whether an execution data model has already been stored in the data storage or the memory, and if so, obtaining from the execution data model data pertaining to the at least one determined action on the at least one… environment, if the at least one action requires at least one precondition; (Traish, p. 32, §3.1, first paragraph teaches: “The RPC [Recall/Play Component] matches the current game state against the game states currently recorded in the response library.” Second paragraph teaches: “The RPC then retrieves the response associated with the current game state from the response library.” The data pertaining to the at least one determined action on the at least one environment as claimed is taught by “the response associated with the current game state.” A precondition as claimed is taught by “the current game state.” A game state is identified in the response library by the number and types of Broodwar units present, as described by Traish, p. 32, §3.1, fourth paragraph: “Although games states are identified in the RL [response library] only by the number and type of units present…”)
after executing the logic on the at least one… environment, determining, via the processor, at least one result of the at least one action (Traish, p. 32, §3.2, third paragraph: “We randomly assign behaviours to each unit for each simulation so we can evaluate the effect of utilising different tactics on the outcome of a battle” (emphasis added). Note that the simulator runs concurrently with gameplay so the evaluated effect is the same as that in the game.)
repeating, until the… environment or agent reach at least one end state: 
determining, via the processor, whether the at least one action determination model indicates the at least one next action option to be executed by the at least one agent, and(P. 32, col. 1, § 2, ¶ 4-5 teach performing searches asynchronously from gameplay and updating a database with the results. The agent checks the database for a decision that matches the current situation. In this context, an action determination model is a database of decisions for particular game states.)
determining, via the processor, whether the execution data model has already been stored, and if so, obtaining from the execution data model the data pertaining to the at least one determined action on the at least one IT environment, if the at least one action requires the at least one precondition. (Traish, p. 32, §3.1, first paragraph teaches: “The RPC [Recall/Play Component] matches the current game state against the game states currently recorded in the response library.” Second paragraph teaches: “The RPC then retrieves the response associated with the current game state from the response library.” The data pertaining to the at least one determined action on the at least one environment as claimed is taught by “the response associated with the current game state.” A precondition as claimed is taught by “the current game state.” A game state is identified in the response library by the number and types of Broodwar units present, as described by Traish, p. 32, §3.1, fourth paragraph: “Although games states are identified in the RL [response library] only by the number and type of units present…”)
Traish and Morton are in the same field of endeavor as the claimed invention, namely AI simulation engines. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the Search and Recall method taught by Traish into Morton’s system by retrieving the response associated with the current game state from the response library when a certain action is determined by Morton’s system. A motivation is that “S&R allows an agent to learn and retain strategies discovered over the agent’s history of play, and to adapt quickly in novel circumstances” (Traish, p. 31, Abstract, end of first paragraph) and S&R “populates the database dynamically with the results of search simulations conducted in response to actual game states encountered during play.” (Traish, p. 32, § 2, end of second paragraph)

Regarding CLAIM 2, the Morton/Traish combination teaches: The method according to claim 1,
	Morton teaches: wherein the at least one actionApplication No. 16/255,811 Attorney Docket No. 1110/0113PUS1determination model is at least one of a neural network, rule engine, model transformation, model execution, statistical model, stochastic model, probabilistic model, artificial reasoning model, reinforcement learning model, inference model, program, fuzzy logic, or decision tree. (Neural network: ¶ 112, line 3)

	Regarding CLAIM 3, the Morton/Traish combination teaches: The method according to claim 1,
Morton teaches: wherein the at least one action determination model defines the at least one next action to select in at least one given context. (This limitation is interpreted as meaning the action determination model contains a list of actions to select from. See ¶ 532, line 15 to 10 lines from the end)
Traish also teaches this limitation at p. 33, § 3.2.4, first paragraph: “A behaviour consists of a series of actions which a unit executes in sequence, moving on to the next action when the previous action is complete or appropriate conditions are met”, where appropriate conditions correspond to a given context as claimed.
	
	Regarding CLAIM 4, the Morton/Traish combination teaches: The method according to claim 1,
Morton teaches: wherein the at least one action determination model determines at least one of an attacker action, an attack action, an exploit action, a defender action, a defending action a detection action, a mitigation action, a prevention action, an alarm/alert action, a monitoring action, an evaluator action, a tester action, a penetration testing action, a vulnerability assessment action, a recommendation for human users, a configuration action for machines, a policy based action, a rule-based action, a user input action, a user output action, a data ingestion action, a repair action, assembly/disassembly action, a preparing action, a use action, a disposal action, a maintenance action, a directing action, an informational action, an entertaining action, a diagnosing action, transaction action, a purchasing action, a selling action, decision action, training action, education action, buying action, notification action, deception action, distraction action, timing action, delay action, support action, redirect action, or a transfer action. (Exploit action: ¶ 665, line 1. Defender/defending action: ¶ 532, lines 20-22.)
 
Regarding CLAIM 5 the Morton/Traish combination teaches: The method according to claim 1, 
Morton teaches: wherein determining from the at least one action option is partly or fully based on success likelihood of the at least one action. (¶ 114, lines 7-10)

Regarding CLAIM 6, the Morton/Traish combination teaches: The method according to claim 1, 
	Morton teaches: wherein the at least one result of the at least one action includes at least one of an environment effect, an agent effect, console output, data returned by the action, data returned by the IT environment, context data, metadata, or data returned by the agent. (Environment effect: As a defender, the AI opponent can “make changes automatically to the virtual environment within the training scenario in an attempt to remedy a potential breach” (Morton, ¶ 532, lines 20-22). As an attacker, the AI opponent can have the environment effect of depositing a Trojan. Morton ¶ 665 teaches: “Once the AI attacker has exploited a misconfigured NFS and deposited a Trojan, …”)

	Regarding CLAIM 8, the Morton/Traish combination teaches: The method according to claim 1, 
Morton teaches: wherein the at least one objective of the at least one agent includes meeting a predetermined criteria in attacking, (Morton teaches Defensive Mission 1 in ¶ 624-660 and defines criteria for student success in ¶ 660. Morton teaches Defensive Mission 2 in ¶661-690 and defines criteria for student success in ¶ 687-690. The agent meets predetermined criteria in attacking as long as a student fails to successfully defend himself/herself.)
defending, (Morton teaches Offensive Mission 1 in ¶ 549-590 and defines criteria for student’s success in ¶ 588-590. Morton teaches Offensive Mission 2 in ¶ 591-623 and defines criteria for student’s success in ¶ 621-623. The agent meets predetermined criteria in defending as long as a student fails to successfully attack the AI opponent.)
preventing, assessing, testing, evaluating, alarming, monitoring of the IT environment, providing a service, maintaining, updating, analyzing, deceiving, action execution, or action sequence execution.

	Regarding CLAIM 21, the Morton/Traish combination teaches: The method according to claim 1, 
Morton teaches: wherein executing, via the processor, the at least one action on the at least one environment comprises executing-5-Application No. 16/255,811 logic on at least one IT system. (Morton¶ 122:“‘actions’, or response functions that the AI engine 30 can invoke as a consequence of a decision process”. In ¶ 13, a cyber threat environment is an IT system; additionally, ¶ 15 teaches “information technology entities” and ¶ 137 teaches “virtualized network with IT systems”.) 

	Regarding CLAIM 22, the Morton/Traish combination teaches: The method according to claim 1, 
Morton teaches: wherein the at least one end state includes success or failure of the at least one objective of the at least one agent. (Student must achieve the criteria in ¶ 588-590 to succeed in Offensive Mission 1, achieve the criteria in ¶ 621-623 to succeed in Offensive Mission 2, achieve the criteria in ¶ 660 to succeed in Defensive Mission 1, and achieve the criteria in ¶ 687-690 to succeed in Defensive Mission 2. The AI opponent plays defense in the offensive missions and offense in defensive missions.)

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive.

Claim Rejections under 35 U.S.C. 112 (Remarks p. 7): The previous rejection of claim 1 under 35 U.S.C. 112(b) has been withdrawn, but the amended limitations introduce new indefinite language into the claims. Claims 1-6, 8, and 21-22 remain rejected under 35 U.S.C. 112(b) and claim 21 is rejected under 112(d).

Claim Rejections under 35 U.S.C. 101 (Remarks pp. 7-8)
Applicant’s argument #1: “With these features [of providing an IT environment and loading and automatically configuring an action determination model], it is clear to those skilled in the art that an IT environment having IT systems is provided, and an agent is automatically configured as it is loaded from the data storage or the memory. Applicant respectfully submits that these steps are clearly not metal process.”
Examiner’s response #1: The present office action contains an inquiry of claim 1 under 35 U.S.C. 101. 
The features “an IT environment having IT systems is provided, and an agent is automatically configured as it is loaded from the data storage or the memory” are not classified as mental processes, as argued by the Applicant. In Step 2A Prong 1, the limitations which are considered mental processes, which can reasonably be performed in one’s mind with the aid of pencil and paper, include: 
indicates at least one action option to be executed by the at least one agent on the IT environment, the indication being determined by at least one objective of the at least one agent;
determining… whether the at least one action determination model indicates at least one next action option to be executed by the at least one agent, and if so, determining… from the at least one action option, an action to be executed based on the at least one action determination model;
determining… whether an execution data model has already been stored in the data storage or the memory, and if so, … if the at least one action requires at least one precondition;
determining… at least one result of the at least one action
repeating, until the IT environment or agent reach at least one end state:
determining… whether the at least one action determination model indicates the at least one next action option to be executed by the at least one agent, and if so, determining… from the at least one action option, the action to be executed based on the action determination model; and
determining… whether the execution data model has already been stored, and if so, … if the at least one action requires the at least one precondition.
	In Step 2A Prong 2 and Step 2B, the limitation “providing the at least one IT environment having a plurality of computer-virtualized and/or real networked IT systems and including an agent action determination and action execution implementation” is generally linking the abstract ideas to the technological environment of machine learning as discussed in MPEP 2106.05(h). Regarding the limitation “loading, from the data storage or the memory, and automatically configuring, via the processor, based on an attribute and a behavior of the IT environment or the at least one agent, at least one action determination model for the at least one agent,” the feature of loading is mere data-gathering, an insignificant extra solution activity as discussed in MPEP 2106.05(g), and the feature of configuring is generally linking the abstract ideas to the technological environment of machine learning as discussed in MPEP 2106.05(h). 
	In Step 2B, the feature of loading, from the data storage or the memory, at least one action determination model for the at least one agent is well-understood, routine, conventional activity of retrieving information in a memory, as discussed in MPEP 2106.05(d)(II), example (iv). 

Applicant’s argument #2: “It is respectfully submitted that the processor executes a logic, which is a predetermined process to be performed by the IT environment or the IT systems to accomplish the action. Then, after the execution, the processor determines a result of the action among the IT systems.
	“Accordingly, Applicant respectfully submits that that the claims are not directed metal process and thus do not recite abstract idea. As such, in accordance with Step 2A of the subject matter eligibility test, the claims qualify as eligible submit matter under 35 USC 101.”

Examiner’s response #2: The features of a processor and executing logic by the processor are additional elements in Step 2A Prong 2 and Step 2B. A processor is a generic computer component performing generic functions as discussed in MPEP 2106.05(f). The feature “executing, via the processor, logic relating to the at least one action on the at least one IT environment, the logic being a predetermined process to be performed by the IT environment or at least one of the plurality of computer-virtualized and/or real networked IT systems to accomplish the at least one action” is generally linking the abstract ideas to the technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible and the rejections of claims 1-6, 8, and 21-22 under 35 U.S.C. 101 are maintained.

Claim Rejections under 35 U.S.C. 103 (Remarks pp.8-11)
Applicant’s argument #3: “As explained previously Morton does not disclose or suggest any algorithm related to the present application. The Examiner alleges that Morton discloses the claimed action determination model because it discloses an Al opponent. However, having an Al engine that functions as an opponent does not necessarily mean that the Al engine indicates at least one action option to be executed by the at least one agent on the IT environment, noting that Morton merely mentions the Al engine without describing its structures and/or functions in details.
“More specifically, as discussed previously, paragraph [0112] of Morton merely states that its Al engine 30 provides an adaptive, deep learning, neural network to provide dynamic training missions targeted for specific users or groups of users with the ability to learn automatically. Paragraph [0122] merely discloses that the Al opponent makes decision based on ML algorithms that use a set of sensors as inputs and actions. Paragraph [0532] discloses, as discussed above, that the Al opponent comprises a set of applications and processes focused on parsing all aspects of the system in real-time such as logs, network messages, databases and database states, and the like, to determine if something of operational importance has changed within the particular training scenario, and that the Al opponent interacts with the Orchestration Agents to obtain information and make operational changes. However, these paragraphs do not discuss any specifics on how this leaning is achieved and does not explicitly or implicitly discloses or suggest the recited features.”

Examiner’s response #3: First, Morton was not relied upon to teach the limitation of “determining, via the processor, whether the at least one action determination model indicates at least one next action option to be executed by the at least one agent.” Traish teaches this limitation at P. 2, col. 1, § 2, ¶ 4-5. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an algorithm) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 does not recite a structure and/or function of an AI opponent or specifics on how learning is achieved. Examiner is not required to map features which are absent from the claims.
	
Applicant’s argument #4: “In addition, as acknowledged by the Examiner, Morton does not explicitly disclose or suggest determining whether the action determination model indicates at least one next action option to be executed by the agent, in order to determine, from the action option, an action to be executed based on the Al engine. The Examiner alleges that Traish discloses this feature. The Examiner also alleges that Traish’s adding results to a database corresponds to the claimed action determination model. Applicant respectfully disagrees. 
“In Traish, the Al engine is a part of the game and generates a response in the game based on the current state of the game. However, the Al engine is not automatically configured based on an attribute and a behavior of the IT environment or the agent as loaded from the data storage or the memory.” 
Examiner’s response #4: Regarding the first paragraph in #4, Applicant has not explained why Traish’s adding results to a database fails to correspond to the claimed action determination model. Regarding the second paragraph in #4, Examiner respectfully disagrees with Applicant’s argument. Morton ¶ 70 teaches the user selects a specific mission and skill level in Phase I, which determines the difficulty and the behavior of the opponent/agent.  

Applicant’s argument #5: “Moreover, the Examiner alleges that the ‘current game state’ of Traish corresponds to the claimed ‘precondition’. Applicant respectfully disagrees. 
“It is respectfully submitted that, as understood by those skilled in the art, a precondition is a set of requirements that have to be met before a particular action can be selected by our approach. As discussed in paragraph [0064] of the specification of the present application, a precondition can for example include one or more of required data, required environment state, required agent state, state of one or more previous actions, such as success, failure, unknown, error. The current game state, on the other hand, indicates the values in the current game state as the game progress. Therefore, those skilled in the art would not consider the current game state as the precondition required by the action to be executed by the agent. 
“Therefore, even if Morton and Traish were combined, Morton and Traish do not teach or suggest each and every feature of claim 1. As such, claim 1 is patentably distinct from Morton and Traish.”
Examiner’s response #5: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a precondition can for example include one or more of required data, required environment state, required agent state, state of one or more previous actions, such as success, failure, unknown, error”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	Examiner respectfully disagrees with Applicant’s argument that Traish does not teach a precondition as claimed. Both Morton’s and Traish’s actions depend a current game being played. Therefore, under the BRI of the claim, Traish’s current game state is a precondition to those actions.
In conclusion, Morton teaches the Claim 1 features of a computer-executable method of automating at least one agent for at least one Information Technology (IT) environment, the method being executed by a computer having a processor and a data storage or a memory and comprising: providing the at least one IT environment having a plurality of computer-virtualized and/or real networked IT systems and including an agent action determination and action execution implementation; loading, from the data storage or the memory, and automatically configuring, via the processor, based on an attribute and a behavior of the IT environment or the at least one agent, at least one action determination model for the at least one agent that indicates at least one action option to be executed by the at least one agent on the IT environment, the indication being determined by at least one objective of the at least one agent; determining, by the processor, from the at least one action option, an action to be executed based on the at least one action determination model; … executing, via the processor, logic relating to the at least one action on the at least one IT environment, the logic being a predetermined process to be performed by the IT environment or at least one of the plurality of computer-virtualized and/or real networked IT systems to accomplish the at least one action; … among the plurality of computer- virtualized and/or real networked IT systems in the at least IT environment; storing the data pertaining to the at least one result, if available, in an execution data model in the data storage or the memory; and repeating, until the IT environment or agent reach at least one end state: determining, via the processor, from the at least one action option, the action to be executed based on the action determination model.
Traish teaches the Claim 1 features of determining, via the processor, whether the at least one action determination model indicates at least one next action option to be executed by the at least one agent, and determining, via the processor, whether an execution data model has already been stored in the data storage or the memory, and if so, obtaining from the execution data model data pertaining to the at least one determined action on the at least one… environment, if the at least one action requires at least one precondition; … after executing the logic on the at least one IT environment, determining, via the processor, at least one result of the at least one action.
Morton’s AI opponent would need to constantly evaluate whether its actions are successful in defeating the human user before it selects a next action (See ¶ 110, last 7 lines; ¶ 113, lines 6-end; ¶ 122, 149, 224, and 531-532). Therefore, Morton appears to implicitly teach the feature “after executing the logic on the at least one IT environment, determining, via the processor, at least one result of the at least one action among the plurality of computer-virtualized and/or real networked IT systems in the at least IT environment.” 
The rejections of claims 1-6, 8, and 21-22 over Morton in view of Traish is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                         

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127